Spencer, C. J.
This is an appeal from a judgment quieting in appellees the title to certain real estate. The only error relied on for reversal is “that the court erred in overruling appellants’ motion for a new trial”. Neither the motion for a new trial nor the substance thereof is anywhere brought to the attention of this court in appellants’ brief and in the propositions and authorities contained in said brief no reference, either special or general, is made *666to the claimed error in overruling said motion. No question, therefore, is properly presented for our consideration. Christie v. Slinginger (1915), ante 658, 110 N. E. 61.
Appellants’ brief was filed by their then attorney of record on October 3, 1913, and in appellees’ brief, filed on December 12, 1913, attention was called to appellants’ failure to comply with the rules of this court. On January 22, 1914, other counsel appeared for appellants and filed pleadings in this court. On October 25, 1915, they filed an additional brief for appellants, but in none of said proceedings is an effort made to comply fully with Rule 22, and no question, therefore, is presented for consideration. Judgment affirmed.
Note. — Reported, in 110 N. E. 62. See, also, 3 C. J. 1409, 1415 ; 2 Cye. 1013, 1014.